     CASE 0:19-cv-00923-MJD-BRT Document 108 Filed 07/20/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA



THOMAS RAO, an individual,

                  Plaintiff,



v.                                  ORDER
                                    Civil File No. 19-923 (MJD/BRT)

ST. JUDE MEDICAL S.C., INC.,
a Minnesota corporation; and
ABBOTT LABORATORIES,
an Illinois corporation,

                  Defendants.

Caroline Elizabeth Bressman, Laura Farley, and Michele R. Fisher, Nichols
Kaster, PLLP, counsel for Plaintiff.

Andrew M. Luger, Benjamin L. Ellison, Emily M. Peterson, and Kelly G. Laudon,
Jones Day, counsel for Defendants.



      The above-entitled matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge Becky R. Thorson dated May

26, 2020. No objections have been filed to the Report and Recommendation in

the time period permitted.




                                       1
    CASE 0:19-cv-00923-MJD-BRT Document 108 Filed 07/20/20 Page 2 of 2




      Accordingly, based upon the Report & Recommendation, files, records,

and proceedings herein, IT IS HEREBY ORDERED:

      1. The Court ADOPTS the Report and Recommendation of United States
         Magistrate Judge Becky R. Thorson May 26, 2020 [Docket No. 100].

      2. Defendants’ Motion for Partial Dismissal of Second Amended
         Complaint [Docket No. 70] is GRANTED as follows:

            a. Court II (the MPWA claim) is DISMISSED with prejudice;

            b. Count V (the negligent hiring claim) is DISMISSED with
               prejudice;

            c. Count IV (the declaratory judgment claim), to the extent
               Plaintiff alleges his non-competition agreement with
               Defendants is overly broad in duration and geography is
               DISMISSED with prejudice, and to the extent Plaintiff
               alleges his non-competition agreement with Defendants is
               overly broad in scope and not reasonably tailored to
               protect Defendants’ legitimate business interests is
               DISMISSED without prejudice.



Dated: July 20, 2020                s/ Michael J. Davis
                                    Michael J. Davis
                                    United States District Court




                                      2
